DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Lee et al. (US Patent No. 8,963,798 B2).
In considering claim 1, Lee et al. discloses all the claimed subject matter, note 1) the claimed at least one processor to execute instructions to at least is met by the CPU 110 (Fig. 1, col. 4, line 61 to col. 6, line 19), 2) the claimed in response to determining that a first display controller is to provide at least a first portion of video data on a first channel, provide a first control signal to the first display controller instructing the first display controller to provide the at least the first portion of the video data on the first channel is met by the first display controller 120 which outputs a plurality of first timing control signals CTRL1 with a first video data DATA1 to a first display 130 (Figs. 1-3, col. 5, line 5 to col. 6, line 19), and 3) the claimed in response to determining that a second display controller is to provide at least a second portion of the video data on a second channel, provide a second control signal to the second display controller instructing the 
In considering claim 2, the claimed wherein the at least one processor is configured to obtain the first portion of the video data and the second portion of the video data and to provide the first portion and the second portion at a first frequency, and determine that the first display controller is to provide the first portion based on a synchronization signal having the first frequency is met by the CPU 110 and the first display controller 120 which generates a first synchronizing information Sync_1X in response to the first display command D-_CMD1 (Figs. 1-3, col. 6, line 34 to col. 7, line 44).  
In considering claim 5, the claimed wherein the video data includes a first video frame and a second video frame, the control signal has a rising edge and a falling edge, and the at least one processor is configured to cause: the first display controller to provide the first video frame on the first channel in response to the rising edge; and the second display controller to provide the second video frame on the second channel in response to the falling edge is met by the frame buffer 160 and the first video output logic circuit 129 controls a timing, e.g., a start time-point of rising edge or falling edge, of at least one of a plurality of first timing control signals CTRL1 (Figs. 5-6, col. 9, line 23 to col. 11, line 16).  

Claim 9 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 5 above.
Claim 17 is rejected for the same reason as discussed in claim 1 above. 
Claim 19 is rejected for the same reason as discussed in claim 5 above.
Allowable Subject Matter
4.	Claims 3-4, 6-7, 10-12, 14-16, 18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al. (US Patent No. 10,091,451 B2) disclose remote controller and method for controlling screen thereof.
	Foster (US Patent No. 8,994,700 B2) discloses artifact-free transitions between dual display controllers.
	Yuki (US Patent No. 8,482,672 B2) discloses video output device and video output method.
	Cheng (US Patent No. 7,463,307 B2) discloses display controlling device capable of displaying multi-windows and related method.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 2, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422